Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on  has been entered.
Status of Claims
Claims 9-11 have been amended.   
	Claims 1, 3, 7, and 8 have been canceled.
Claims 2, 4,-6, and 9-11 have been previously presented.  
Claims 2, 4-6, and 9-11 are currently pending in the application and are considered below.
Response to Arguments
Applicant’s arguments on pages 5-8, filed on 3/25/22, have been fully considered but they are not persuasive. Applicant notes, on page 5, that claims 2, 4-6, and 9-11 are pending. 
Applicant’s arguments have been fully considered, but are not persuasive. Specifically regarding Applicant’s arguments:
35 U.S.C. § 101 Rejections:
	Applicant notes, on page 5, that claims 2, 4-6, and 9-11 were rejected under 35 U.S.C. §101 as being directed to an abstract idea without significantly more. 
The Examiner notes Claims 9, 10, and 11 are substantially similar and recite a judicial exception illustrated by: 
	(claim 9) receiving a serial number of a first product and a first product application code for the first product, wherein the first product application code identifies a 5specific application for the first product; 
determining whether the received serial number has been assigned to a product having the same product application code as the first product and, if so, 
providing access to information identifying a manufacturer of the first product.  
	(claims 10 and 11) labeling a first product with a first serial number and a first product application code, wherein: the first serial number is assigned to the first 5product; 
the first product description comprises the first product application code; and the product application code represents a specific application for the first product; 
10receiving a second serial number for a second product and receiving a second product application code for the second product; 
providing access to information about the first product if the second serial number and the second product application are the same as the first serial number and the first product application.  	
Regarding Applicant’s arguments as related to the limitations illustrating an abstract idea similar to certain methods of organizing human activity, Applicant argues, on pages 5, that Applicant disagrees that the claim limitations fall within the "certain methods of organizing human activity," and argues that the claim limitations do not recite any commercial interactions, any legal interactions, any means for managing personal behavior, relationships, interactions between people as those terms are described in the "including" parentheticals in the Office Action. Applicant disagrees that the claim limitations "are similar to commercial or legal interactions [and] managing personal behavior or relationships or interactions between people," and Applicant states that they can discern no parallel between the examples and the claim limitations, namely how providing access to a specialized database has any relation, similarity, or parallel to mitigating risk or transactions between people.
The Examiner notes Applicant’s specification states (emphasis added):
The U.S. Food and Drug Administration ("FDA") established a system to identify and track medical devices at any stage of their distribution, sale, and use. Manufacturers ("labelers") acquire a unique device identifier ("UDI") for each device and provide a label for each device, the label including the UDI. Information about each device, including its UDI, is also entered into an FDA database, the Global Unique Device Identification Database ("GUDID"). The GUDID is publically accessible, allowing anyone to find information about a device. In this way, events pertaining to a device may be reported and analyzed and affected devices may be tracked, located and, if necessary, recalled. (0003)
Embodiments of the present invention provide a method for providing access to information about a product….information is sent to the user identifying the manufacturer of the product and information pertaining to the specific unit. (0006)
Embodiments of the invention also provide a system for providing access to information about a product….provide to the user access to information identifying the manufacturer of the product and information pertaining to the specific unit. (0007)
Embodiments of the present invention provide a system and method for streamlining access to device information based on a product identifier. (0013)
FIG. 1 illustrates a first embodiment of a system employing the method of the present invention. A user 10 making an inquiry accesses the FDA website 20 through a portal 22 and enters a product code or identifier. The FDA website 20, coupled to a system 100 such as through the internet, passes the product code to the system 100 where it is processed by processor 400 (as detailed in the flowchart of FIG. 4). The product code is used to obtain a link to product information on the manufacturer's website and passed to the user through the FDA website portal 22.25 The e user 10 may then use the link to access information about the product in general and the specific unit in particular. Alternatively, the system 100 may directly cause the manufacturer's website to open in the user's browser. Information may also be obtained from the GUDID database 24.
FIG. 4 is a flowchart of the process executed by the processor 400. A code source (402), such as the user 10, enters (404) the product identifier code and a determination is made whether the product identifier is valid (406)…The output may also, or instead, include a written description of the manufacturer and the product as well as any information pertaining to the specific unit, such as defects or recalls. (0017)
The Examiner interprets the system established by the FDA as effectively comprising a legal requirement to enable parties to identify and track medical devices at any stage of their distribution, sale, and use (i.e., similar to legal obligations, following rules or instructions). Additionally, the Examiner interprets the system providing a written description of the manufacturer and the product as well as any information pertaining to the specific unit, such as defects or recalls as corresponding to mitigating risk associated with using a defective or recalled product.
Regarding Applicant’s arguments as related to the limitations illustrating an abstract idea similar to certain methods of organizing human activity, the limitations illustrating the abstract idea, recited above, are similar to certain methods of organizing human activity in that they are similar to mitigating risk (a fundamental economic activity) associated with using a defective product; legal obligations, sales activities or behaviors, and following rules or instructions in that manufacturers label a product with a first serial number and a first product application code and register each medical device unit with system established by the FDA so that parties could identify and track medical devices at any stage of their distribution, sale, and use by obtaining information for specific units via the FDA database (GUDID). As such, the claim limitations fall within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas.


Applicant argues, on pages 5-6, that Applicant disagrees that the claims recite a mental process, and Applicant asserts that the limitations cannot be practically performed in the human mind, particularly when the limitations are read together in combination as a whole. The Examiner respectfully disagrees. The Examiner notes Applicant has not identified any particular limitation which could not practically be performed in the human mind, and has not provided a persuasive argument as to why the combination of limitations, as a whole, could not be performed in the human mind.
Additionally, regarding Applicant’s arguments as related to the limitations illustrating an abstract idea similar to certain methods of organizing human activity, under the 2019 PEG, the “mental processes” grouping is defined as concepts performed in the human mind, and examples of mental processes include observations, evaluations, judgments, and opinions. Because both product and process claims may recite a “mental process,” the phrase “mental processes” should be understood as referring to the type of abstract idea, and not to the statutory category of the claim (See October2019 Update: Subject Matter Eligibility, which has been incorporated into the MPEP). Claims recite a mental process when they contain limitations that can practically be performed in the human mind, including for example, observations, evaluations, judgments, and opinions. Id. The courts have found claims requiring a generic computer or nominally reciting a generic computer may still recite a mental process even though the claim limitations are not performed entirely in the human mind. Id. In evaluating whether a claim that requires a generic computer recites a mental process, examiners should carefully consider the broadest reasonable interpretation of the claim in light of the specification. Id.
Examiners may review the specification to determine if the underlying claimed invention is described as a concept that is performed in the human mind and applicant is merely claiming that concept performed 1) on a generic computer, 2) in a computer environment or 3) is merely using a computer as a tool to perform the concept. In these situations, the claim is considered to recite a mental process. Id. both product claims (e.g., computer system, computer-readable medium, etc.) and process claims may recite mental processes. Id.
	If a claim recites a limitation that can practically be performed in the human mind, the limitation falls within the mental processes grouping, and the claim recites an abstract idea. The use of a physical aid (i.e., the pen and paper) to help perform a mental step (e.g., a mathematical calculation) does not negate the mental nature of this limitation. Id.
In this instance, the limitations illustrating the abstract idea, recited above, are similar to mental processes comprising observations, evaluations, judgments, and opinions in the context of collecting and comparing known information (i.e., labeling a first product with a first serial number and a first product application code, receiving a serial number of a first product and a first product application code for the first product, wherein the first product application code identifies a specific application for the first product; determining whether the received serial number has been assigned to a product having the same product application code as the first product and, if so, 
providing access to information identifying a manufacturer of the first product), which are steps that can be practically performed in the human mind, as well as collecting information, analyzing it, and displaying certain results of the collection and analysis, where the data analysis steps are recited at a high level of generality such that they could practically be performed in the human mind. The discussion above applies here, as well. With the aid of a pen and paper, a person could perform all of the limitations illustrating an abstract idea associated with transmitting and receiving data, collecting and comparing known information, and collecting information, analyzing it, and displaying certain results of the collection and analysis (i.e., receiving a serial number of a first product and a first product application code for the first product, wherein the first product application code identifies a specific application for the first product; determining whether the received serial number has been assigned to a product having the same product application code as the first product and, if so, 
providing access to information identifying a manufacturer of the first product). As drafted, these limitations, under the broadest reasonable interpretation, and according to the Guidance, at least recite mental processes because the limitations encompass acts people can perform using their minds or pen and paper. 
	As such, the claims are directed to an abstract idea comprising certain methods of organizing human activity and mental processes. The Examiner notes that merely combining abstract ideas does not render the combination any less abstract. RecogniCorp, LLC v. Nintendo Co., 855 F.3d 1322, 1327 (Fed. Cir. 2017)
Regarding Applicant’s argument, on page 6, that, “even assuming that the claims recite an abstract idea (eligibility step 2A, prong 1), the abstract idea is, in fact, integrated in a practical application (step 2A, prong 2) and the claims include additional elements that amount to significantly more than the judicial exception. Such a practical application and additional elements are recited at least in the step/module that provides the user with access to useful information. Consequently, the claims recite patentable subject matter and the rejection should be withdrawn,” the Examiner respectfully disagrees.
Regarding Applicant’s arguments as related to Step 2A, Prong 2, the Examiner notes that, under Step 2A, Prong Two, it must be determined if the claim recites additional elements that integrate the judicial exception into a practical application. The judicial exception is not integrated into a practical application because the claims recite additional elements of a system for providing products, comprising: a processor; a memory storing instructions executable by the processor in a manner which implies the claimed invention is comprised of generic components programmed to perform generic functions.
	Additionally, the Examiner notes Applicant’s specification states (emphasis added):
The U.S. Food and Drug Administration ("FDA") established a system to identify and track medical devices at any stage of their distribution, sale, and use. Manufacturers ("labelers") acquire a unique device identifier ("UDI") for each device and provide a label for each device, the label including the UDI. Information about each device, including its UDI, is also entered into an FDA database, the Global Unique Device Identification Database ("GUDID").The GUDID is publically accessible, allowing anyone to find information about a device. In this way, events pertaining to a device may be reported and analyzed and affected devices may be tracked, located and, if necessary, recalled. (0003)
As the system is initially designed, labelers purchase from a third party a UDI for each device and enter information related to the associated device stored in the GUDID. (0004)
FIG. 1 is a system flow diagram of an embodiment of a system for streamlining access to device information (0008, Fig. 1; wherein Fig. 1 indicates a generic processor and generic system components)
FIG. 2 is a system flow diagram of a second embodiment of a system for streamlining access to device information (0009, Fig. 2; wherein Fig. 2 indicates a generic processor and generic system components)
FIG. 3 is a system flow diagram of a third embodiment of a system for streamlining access to device information (0010, Fig. 3; wherein Fig. 3 indicates a generic processor and generic system components)

	This illustrates that the abstract idea is a computer-implemented abstract idea performed by computing devices performing generic computer functions using generic computing components as tools to implement the abstract idea. Courts have held computer-implemented processes not to be significantly more than an abstract idea (and thus ineligible) where the claim as a whole amounts to nothing more than generic computer functions merely used to implement an abstract idea, such as an idea that could be done by a human analog (i.e., by hand or by merely thinking).
	With respect to integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. 	Additionally, the claim simply invokes a system and computing components as tools to perform an existing process of transmitting, receiving, and processing data. Additionally, the Examiner notes that the claim language does no more than generally link a judicial exception to a particular technological environment. 	Additionally, the Examiner notes the type of information collected and analyzed being limited to particular content does not change its character as information in the context of evaluating an abstract idea.
	The claims do not include additional elements that are sufficient to integrate the judicial exception into a practical application in a manner that imposes a meaningful limit on the judicial exception because the system and components performing the steps are recited at a high-level of generality (i.e., as generic system components performing generic computer functions to manage certain methods of organizing human activity) such that it amounts no more than mere instructions to apply the exception using generic computer components as tools to implement the abstract idea. Accordingly, the additional elements, both alone and in combination, do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claims are directed to an abstract idea.
	Eligibility Step 2B
	It is possible that a claim does not “integrate” a recited judicial exception is nonetheless patent eligible. The additional elements are considered both individually and in combination to determine whether they amount to significantly more than the judicial exception.
	As discussed above, the claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the system and components performing the steps are recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, the additional elements, both alone and in combination, do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The elements in the instant claims, when taken in combination, together do not offer “significantly more” than the abstract idea itself because the claims do not recite an improvement to another technology or technical field, an improvement to the functioning of the processor itself, or provide meaningful limitations beyond generally linking an abstract idea to a particular technological environment.
	As such, the additional elements of claims 9, 10, and 11 do not add anything significant to the abstract idea. The claims as a whole, considering all claim elements both individually and in combination, fall within the judicial exception of an abstract idea and do not amount to significantly more than an abstract idea. The claims are not patent eligible.
35 U.S.C. § 103 Rejections:
	Applicant argues, on pages 6-8, that the combination of Brookings and Lapstun fails to teach each limitation of the claims and fails to render the claims obvious, and Applicant argues, “neither of the cited references teach or suggest that the identifier includes "a product application code identifying a specific application for the unit" as recited in claims 2 and 9-11; neither refer to a "product application code" or to any comparable element.” While the limitations as related to a product application code are taught by a different combination of prior art in the instant office action, the Examiner provides the discussion below in the interest of compact prosecution.
	Regarding the disclosure of Brookings and Lapstun, as discussed in the office action dated 2/8/22, and 27-28: 
	Brookings discloses, on pages 22-23:
[UDI is an alphanumeric code that is composed of... the conditional variable Production Identifier (PI) that that identifies one or more of the following when included on the label of a device: serial number of a specific device... and the distinct identification code...for a...product regulated as a device (pg. 73, Appendix A); current identification standards for medical devices may encompass classes of medical devices in one code (pg. 18); categorization of codes by device type and brands (pgs. 18, 48, 49)]
As described by Brookings, a unique device identifier (UDI) may comprise a serial number of a device and a code, wherein the code may be associated with the class of device or the code may be associated with the categorization of device type. The Examiner interprets the class of device and the categorization of device type as identifying a specific application for the product.
Lapstun discloses, on pages 27-28:
[a product's unique item ID may be seen as a special kind of unique object ID. The Electronic Product Code (EPC) is one emerging standard for an item ID. An item ID typically consists of a product ID and a serial number. The product ID identifies a class of product, while the serial number identifies a particular instance of that class, i.e. an individual product item. The product ID in turn typically consists of a manufacturer number and a product class number (0781, Figs. 49-52)] The disclosure of Lapstan describes a product's unique item ID seen as a special kind of unique object ID, such as an Electronic Product Code (EPC), wherein the item ID consists of a product ID and a serial number, wherein the serial number identifies a particular instance of that class, i.e. an individual product item, wherein the product ID typically consists of a manufacturer number and a product class number. The Examiner interprets a product class number as corresponding to a product application code identifying a specific application for the first product. 

The Examiner notes Applicant argues, “the "class" of a device in Brookings does not pertain to its application, or even to a specific device, but only to its relative risk.”
Applicant further argues, regarding the disclosure of Lapstun, that Applicant, “can not find any passage that defines or describes what is meant by "class of product" or "product class." The Applicant respectfully asserts that it is not appropriate for an Examiner to "interpret" an element in a cited reference as "corresponding" to a claimed element unless the reference includes objective support.”
While the Examiner respectfully disagrees, the Examiner notes Applicant’s arguments are moot in view of the combination of prior art cited with regards to the pending claims.
Particularly regarding a product application code, wherein the first product application code identifies a specific application for the first product, Medical Device Classification Product Codes — which is directed to how device product codes are used in a variety of FDA program areas to regulate and track medical devices — discloses:
[This document describes how device product codes are used in a variety of FDA program areas to regulate and track medical devices (pg. 3); Classification – Product codes are assigned within established classification regulations as described in 21 CFR Part 860 (pg. 5, 2.A.); Assignment – The reviewer will assign a classification product code based on the regulation (if relevant) or the device intended use, indications for use or technology. The most common method of assignment is to use an existing product code from the product code database. A device will be assigned an existing classification product code when it has the same intended use, indications for use, and relies on technology that does not raise new safety and effectiveness questions. However, if the proposed device differs significantly from the predicate device with respect to technology, intended use or indications for use or is found not substantially equivalent (NSE), a new product code should be assigned. (pg. 5, 2.C.; see also pg. 6, 2.D.)] The disclosure describes assigning product codes within established regulations provided by the FDA, and assigning a classification product code based on the intended use of a device. The Examiner interprets a classification product code being assigned based on the intended use as corresponding to the application product code identifying the specific application for the product.
Applicant’s arguments have been fully considered, but are not persuasive.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 2, 4-6, and 9-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Regarding claim 9, “determining whether the received serial number has been assigned to a product having the same product application code as the first product and, if so, providing access to information identifying a manufacturer of the first product,” is unclear. The element of, “the same product application code as the first product,” lacks proper antecedent basis. It is unclear if the element of, “the same product application code as the first product,” is intended to introduce a new element, or if it is intended to be recited as, “the first product application code.“ While it may arguably be obvious to one of ordinary skill in the art that the limitation is intended to be interpreted as, “determining whether the received serial number has been assigned to a product having the first product application code and, if so, providing access to information identifying a manufacturer of the first product,” due to the numerous prior rejections under 35 U.S.C. 112(a) and 35 U.S.C. 112(b) of substantially similar limitations in the prosecution history and the plurality of elements directed to an application and product application codes (i.e., “a first product application code,” “a specific application,” “the same product application code”), the Examiner rejects the limitation in order to clarify the intended interpretation of the claim limitations. 
	Regarding claim interpretation, as best understood by the Examiner, independent claims 9, 10, and 11, and corresponding dependent claims are broadly directed to the disclosure of Applicant’s specification as related to receiving from a user an identifier identifying a single unit of a product, wherein the identifier may comprise a serial number of the unit, a code identifying the manufacturer of the unit, and a product application code identifying a specific application for the unit (see Applicant specification at 0006; see also 0003) and providing manufacturer and product information if a match for the identifier identifying a single unit of a product is found in a database entry (see Applicant specification at least at 0014-0017, claim 5, Fig. 1, Fig. 4; see also 0003-0007).
In order to expedite compact prosecution, the Examiner interprets the limitation of claim 9 as, “determining whether the received serial number has been assigned to a product having the first product application code and, if so, providing access to information identifying a manufacturer of the first product.”
	Regarding claim 10, “the first product description comprises the first product application code,” is unclear. The element of, “the first product description,” lacks proper antecedent basis. It is unclear if, “the first product description,” is intended reference a previously recited element, or if it is intended to be recited as, “a first product description,” to introduce a new element. The discussion of claim interpretation in addressing claim 9 applies here, as well. In order to expedite compact prosecution, the Examiner interprets the limitation as, “a first product description comprises the first product application code.”   
	Regarding claim 10, “the product application code represents a specific application for the first product,” is unclear. The element of, “the product application code,” lacks proper antecedent basis. It is unclear if, “the product application code,” is intended reference a previously recited element, or if it is intended to be recited as, “the first product application code,” or, “the second product application code,” or if it is intended to be recited as, “a product application code,” to introduce a new element. The discussion of claim interpretation in addressing claim 9 applies here, as well. In order to expedite compact prosecution, the Examiner interprets the limitation as, “a first product description comprises the first product application code.”   
	Regarding claim 10, “providing access to information about the first product if the second serial number and the second product application are the same as the first serial number and the first product application,” is unclear. The elements of, “the second product application,” and, “the first product application,” lack proper antecedent basis. It is unclear if, “the second product application,” and, “the first product application,” are intended reference a previously recited element, or if, “the second product application,” and, “the first product application,” are intended to be recited as, “the second product application code,” and, “the first product application code,” or if they are intended to be recited as, “a second product application,” and, “a first product application,” to introduce new elements. The discussion of claim interpretation in addressing claim 9 applies here, as well. In order to expedite compact prosecution, the Examiner interprets the limitation as, “providing access to information about the first product if the second serial number and the second product application code are the same as the first serial number and the first product application code.”   
	Regarding claim 11, “the first product description comprises the first product application code,” is unclear. The element of, “the first product description,” lacks proper antecedent basis. It is unclear if, “the first product description,” is intended reference a previously recited element, or if it is intended to be recited as, “a first product description,” to introduce a new element. The discussion of claim interpretation in addressing claim 9 applies here, as well. In order to expedite compact prosecution, the Examiner interprets the limitation as, “a first product description comprises the first product application code.”   
	Regarding claim 11, “providing access to information 15about the first product 
if the second serial number and the second product application are the same as the first serial number and the first product application,” is unclear. The elements of, “the second product application,” and, “the first product application,” lack proper antecedent basis. It is unclear if, “the second product application,” and, “the first product application,” are intended reference a previously recited element, or if, “the second product application,” and, “the first product application,” are intended to be recited as, “the second product application code,” and, “the first product application code,” or if they are intended to be recited as, “a second product application,” and, “a first product application,” to introduce new elements. The discussion of claim interpretation in addressing claim 9 applies here, as well. In order to expedite compact prosecution, the Examiner interprets the limitation as, “providing access to information about the first product if the second serial number and the second product application code are the same as the first serial number and the first product application code.”   
The claims are unclear in that a person of ordinary skill in the art would not be able to interpret the metes and bounds of the claims so as to understand how to avoid infringement.
Claims 4-6 are rejected due to their dependency from claim 11. Claim 2 is rejected due to its dependency from claim 9.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 2, 4-6, and 9-11 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Regarding claims 2, 4-6, and 9-11, when considering subject matter eligibility under 35 U.S.C. 101, it must be determined whether the claim is directed to one of the four statutory categories of invention (i.e., process, machine, manufacture, or composition of matter (i.e., Step 1, MPEP 2106.03). If the claim does fall within one of the statutory categories, it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea) (i.e., Step 2A, MPEP 2106.04), and if so, it must additionally be determined whether the claim contains any additional elements that transform the exception into patent-eligible subject matter. 
	Eligibility Step One
	In the instant case, claims 2 and 9 are directed towards a method (i.e., process), claim 10 is directed towards a method (i.e., process), and claims 4-6 and 11 are directed towards a system (i.e., machine). Thus, each of the claims falls within one of the four statutory categories. 	
	However, as discussed below, the claims are directed to a non-statutory subject matter because the claims as a whole, considering all claim elements both individually and in combination, fall within the judicial exception of an abstract idea and do not amount to significantly more than an abstract idea.
	Eligibility Step 2A, Prong One 
	Under Step 2A, Prong One, a claim is eligible unless it recites a judicial exception (an abstract idea, a law of nature, or natural phenomenon). 
	Claims 9, 10, and 11 are substantially similar and recite a judicial exception illustrated by: 
	(claim 9) receiving a serial number of a first product and a first product application code for the first product, wherein the first product application code identifies a 5specific application for the first product; 
determining whether the received serial number has been assigned to a product having the same product application code as the first product and, if so, 
providing access to information identifying a manufacturer of the first product.  
	(claims 10 and 11) labeling a first product with a first serial number and a first product application code, wherein: the first serial number is assigned to the first 5product; 
the first product description comprises the first product application code; and the product application code represents a specific application for the first product; 
10receiving a second serial number for a second product and receiving a second product application code for the second product; 
providing access to information about the first product if the second serial number and the second product application are the same as the first serial number and the first product application.  	
As such, the claims recite functions associated with providing information about products (i.e., labeling a first product with a first serial number and a first product application code, wherein: the first serial number is assigned to the first product; the first product description comprises the first product application code; and the product application code represents a specific application for the first product; receiving a serial number and providing access to information based on matching information; labeling a product with a serial number and a product application code, receiving a second serial number and a second application code, and providing access to information based on matching information).
	Concepts determined to be abstract ideas, and thus patent ineligible, include mathematical concepts, certain methods of organizing human activity, and mental processes. Claims may recite multiple abstract ideas, which may fall in the same or different groupings. Examiners should identify at least one abstract idea grouping, but preferably identify all groupings to the extent possible, if a claim limitation(s) is determined to fall within multiple groupings (See October 2019 Update: Subject Matter Eligibility, which has been incorporated into the MPEP).
	Certain Methods of Organizing Human Activity
	Certain Methods of Organizing Human Activity may include: fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions). 
	The Examiner notes Applicant’s specification states (emphasis added):
The U.S. Food and Drug Administration ("FDA") established a system to identify and track medical devices at any stage of their distribution, sale, and use. Manufacturers ("labelers") acquire a unique device identifier ("UDI") for each device and provide a label for each device, the label including the UDI. Information about each device, including its UDI, is also entered into an FDA database, the Global Unique Device Identification Database ("GUDID"). The GUDID is publically accessible, allowing anyone to find information about a device. In this way, events pertaining to a device may be reported and analyzed and affected devices may be tracked, located and, if necessary, recalled. (0003)
Embodiments of the present invention provide a method for providing access to information about a product….information is sent to the user identifying the manufacturer of the product and information pertaining to the specific unit. (0006)
Embodiments of the invention also provide a system for providing access to information about a product….provide to the user access to information identifying the manufacturer of the product and information pertaining to the specific unit. (0007)
Embodiments of the present invention provide a system and method for streamlining access to device information based on a product identifier. (0013)
FIG. 1 illustrates a first embodiment of a system employing the method of the present invention. A user 10 making an inquiry accesses the FDA website 20 through a portal 22 and enters a product code or identifier. The FDA website 20, coupled to a system 100 such as through the internet, passes the product code to the system 100 where it is processed by processor 400 (as detailed in the flowchart of FIG. 4). The product code is used to obtain a link to product information on the manufacturer's website and passed to the user through the FDA website portal 22.25 The e user 10 may then use the link to access information about the product in general and the specific unit in particular. Alternatively, the system 100 may directly cause the manufacturer's website to open in the user's browser. Information may also be obtained from the GUDID database 24.
FIG. 4 is a flowchart of the process executed by the processor 400. A code source (402), such as the user 10, enters (404) the product identifier code and a determination is made whether the product identifier is valid (406)…The output may also, or instead, include a written description of the manufacturer and the product as well as any information pertaining to the specific unit, such as defects or recalls. (0017)

The Examiner notes the system established by the FDA effectively comprises a legal requirement to enable parties to identify and track medical devices at any stage of their distribution, sale, and use (i.e., similar to legal obligations, following rules or instructions). The Examiner interprets the system providing a written description of the manufacturer and the product as well as any information pertaining to the specific unit, such as defects or recalls as corresponding to mitigating risk associated with using a defective product .
The limitations illustrating the abstract idea, recited above, are similar to certain methods of organizing human activity in that they are similar to mitigating risk (a fundamental economic activity) associated with using a defective product; and the limitations illustrating the abstract idea, recited above, are similar to commercial or legal interactions (i.e., sales activities or behaviors and managing interactions between people (i.e., following rules or instructions) in that manufacturers label a first product with a first serial number and a first product application code and register each medical device unit with system established by the FDA so that parties could identify and track medical devices at any stage of their distribution, sale, and use by obtaining information for specific units via the FDA database (GUDID). As such, the claim limitations fall within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas.
	Mental Processes
	Under the 2019 PEG, the “mental processes” grouping is defined as concepts performed in the human mind, and examples of mental processes include observations, evaluations, judgments, and opinions. Because both product and process claims may recite a “mental process,” the phrase “mental processes” should be understood as referring to the type of abstract idea, and not to the statutory category of the claim (See October2019 Update: Subject Matter Eligibility, which has been incorporated into the MPEP). Claims recite a mental process when they contain limitations that can practically be performed in the human mind, including for example, observations, evaluations, judgments, and opinions. Id. The courts have found claims requiring a generic computer or nominally reciting a generic computer may still recite a mental process even though the claim limitations are not performed entirely in the human mind. Id. In evaluating whether a claim that requires a generic computer recites a mental process, examiners should carefully consider the broadest reasonable interpretation of the claim in light of the specification. Id.
	Examiners may review the specification to determine if the underlying claimed invention is described as a concept that is performed in the human mind and applicant is merely claiming that concept performed 1) on a generic computer, 2) in a computer environment or 3) is merely using a computer as a tool to perform the concept. In these situations, the claim is considered to recite a mental process. Id. both product claims (e.g., computer system, computer-readable medium, etc.) and process claims may recite mental processes. Id.
	If a claim recites a limitation that can practically be performed in the human mind, the limitation falls within the mental processes grouping, and the claim recites an abstract idea. The use of a physical aid (i.e., the pen and paper) to help perform a mental step (e.g., a mathematical calculation) does not negate the mental nature of this limitation. Id.
	In this instance, the limitations illustrating the abstract idea, recited above, are similar to mental processes comprising observations, evaluations, judgments, and opinions in the context of collecting and comparing known information (i.e., labeling a first product with a first serial number and a first product application code, receiving a serial number of a first product and a first product application code for the first product, wherein the first product application code identifies a specific application for the first product; determining whether the received serial number has been assigned to a product having the same product application code as the first product and, if so, 
providing access to information identifying a manufacturer of the first product), which are steps that can be practically performed in the human mind, as well as collecting information, analyzing it, and displaying certain results of the collection and analysis, where the data analysis steps are recited at a high level of generality such that they could practically be performed in the human mind. The discussion above applies here, as well. With the aid of a pen and paper, a person could perform all of the limitations illustrating an abstract idea associated with transmitting and receiving data, collecting and comparing known information, and collecting information, analyzing it, and displaying certain results of the collection and analysis (i.e., receiving a serial number of a first product and a first product application code for the first product, wherein the first product application code identifies a specific application for the first product; determining whether the received serial number has been assigned to a product having the same product application code as the first product and, if so, 
providing access to information identifying a manufacturer of the first product). As drafted, these limitations, under the broadest reasonable interpretation, and according to the Guidance, at least recite mental processes because the limitations encompass acts people can perform using their minds or pen and paper. 
	As such, the claims are directed to an abstract idea comprising certain methods of organizing human activity and mental processes. The Examiner notes that merely combining abstract ideas does not render the combination any less abstract. RecogniCorp, LLC v. Nintendo Co., 855 F.3d 1322, 1327 (Fed. Cir. 2017)
	Eligibility Step 2A, Prong Two
	Under Step 2A, Prong Two, it must be determined if the claim recites additional elements that integrate the judicial exception into a practical application. The judicial exception is not integrated into a practical application because the claims recite additional elements of a system for providing products, comprising: a processor; a memory storing instructions executable by the processor in a manner which implies the claimed invention is comprised of generic components programmed to perform generic functions.
	Additionally, the Examiner notes Applicant’s specification states (emphasis added):
The U.S. Food and Drug Administration ("FDA") established a system to identify and track medical devices at any stage of their distribution, sale, and use. Manufacturers ("labelers") acquire a unique device identifier ("UDI") for each device and provide a label for each device, the label including the UDI. Information about each device, including its UDI, is also entered into an FDA database, the Global Unique Device Identification Database ("GUDID").The GUDID is publically accessible, allowing anyone to find information about a device. In this way, events pertaining to a device may be reported and analyzed and affected devices may be tracked, located and, if necessary, recalled. (0003)
As the system is initially designed, labelers purchase from a third party a UDI for each device and enter information related to the associated device stored in the GUDID. (0004)
FIG. 1 is a system flow diagram of an embodiment of a system for streamlining access to device information (0008, Fig. 1; wherein Fig. 1 indicates a generic processor and generic system components)
FIG. 2 is a system flow diagram of a second embodiment of a system for streamlining access to device information (0009, Fig. 2; wherein Fig. 2 indicates a generic processor and generic system components)
FIG. 3 is a system flow diagram of a third embodiment of a system for streamlining access to device information (0010, Fig. 3; wherein Fig. 3 indicates a generic processor and generic system components)

	This illustrates that the abstract idea is a computer-implemented abstract idea performed by computing devices performing generic computer functions using generic computing components as tools to implement the abstract idea. Courts have held computer-implemented processes not to be significantly more than an abstract idea (and thus ineligible) where the claim as a whole amounts to nothing more than generic computer functions merely used to implement an abstract idea, such as an idea that could be done by a human analog (i.e., by hand or by merely thinking).
	With respect to integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. 	Additionally, the claim simply invokes a system and computing components as tools to perform an existing process of transmitting, receiving, and processing data. Additionally, the Examiner notes that the claim language does no more than generally link a judicial exception to a particular technological environment. 	Additionally, the Examiner notes the type of information collected and analyzed being limited to particular content does not change its character as information in the context of evaluating an abstract idea.
	The claims do not include additional elements that are sufficient to integrate the judicial exception into a practical application in a manner that imposes a meaningful limit on the judicial exception because the system and components performing the steps are recited at a high-level of generality (i.e., as generic system components performing generic computer functions to manage certain methods of organizing human activity) such that it amounts no more than mere instructions to apply the exception using generic computer components as tools to implement the abstract idea. Accordingly, the additional elements, both alone and in combination, do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claims are directed to an abstract idea.
	Eligibility Step 2B
	It is possible that a claim does not “integrate” a recited judicial exception is nonetheless patent eligible. The additional elements are considered both individually and in combination to determine whether they amount to significantly more than the judicial exception.
	As discussed above, the claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the system and components performing the steps are recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, the additional elements, both alone and in combination, do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The elements in the instant claims, when taken in combination, together do not offer “significantly more” than the abstract idea itself because the claims do not recite an improvement to another technology or technical field, an improvement to the functioning of the processor itself, or provide meaningful limitations beyond generally linking an abstract idea to a particular technological environment.
	As such, the additional elements of claims 9, 10, and 11 do not add anything significant to the abstract idea. The claims as a whole, considering all claim elements both individually and in combination, fall within the judicial exception of an abstract idea and do not amount to significantly more than an abstract idea. The claims are not patent eligible.
Claim 2 and 4 merely further limit the abstract idea as related to providing to the user access to information. The claims do not add anything significant to the abstract idea.
Claims 5 and 6 merely further embellish the abstract idea as related to entering and receiving information. The claims do not add anything significant to the abstract idea.
	The elements in the instant claims, when taken in combination, together do not offer “significantly more” than the abstract idea itself because the claims do not recite an improvement to another technology or technical field, an improvement to the functioning of the processor itself, or provide meaningful limitations beyond generally linking an abstract idea to a particular technological environment. As such the claims simply describe a problem, announce purely functional steps that purport to solve the problem, and recite standard computer operations to perform some of those steps, in a manner which is not “significantly more” than an abstract idea.
	Therefore, claims 2, 4-6, and 9-11 are directed to non-statutory subject matter.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA 35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C.103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 9 and 10  are rejected under 35 U.S.C. 103 as being unpatentable over The Brookings Institution, Unique Device Identifiers (UDIs): A Roadmap for Effective Implementation, December 2014 (hereafter Brookings”), in view of U.S. Dept. of Health and Human Services - Food and Drug Administration, Medical Device Classification Product Codes Guidance for Industry and Food and Drug Administration Staff, FDA, April 11, 2013 (hereafter “Medical Device Classification Product Codes”).
NOTE: Regarding claim interpretation, while independent claims 9, 10, and 11 comprise minor variations in claim language, independent claims 9, 10, and 11 are substantially similar. For example, claim 9, which is a method claim, does not recite a system comprising: a processor; a memory storing instructions executable by the processor (as in claim 11), and claim 9 does not recite a label (as in claims 10 and 11).  Minor differences in claim language and the order of the claimed functions may not serve to provide a material distinction over prior art. While the discussion of claim 9 applies to substantially similar limitations of claim 10 and claim 11, claims 10 and 11 will be addressed after claim 9. The discussion of independent claims and dependent claims applies to substantially similar limitations of independent claims and dependent claims. 
	Additionally, the Examiner notes the claims have been amended in a manner wherein claim wording is interpreted as comprising an intended use, nonfunctional descriptive material, or a contingent limitation. 
	For example, the preamble of claim 9 recites, “A method for providing access to information about a product,” claim 10 recites, “A method for providing products,” and claim 11 recites, “A system for providing products.”  The portions of the preambles of independent claims 9, 10, and 11 in bold are interpreted as nonfunctional descriptive material and a mere statement of purpose or intended use rather than any distinct definition of any of the claimed invention’s limitations, is not considered a limitation, and is of no significance to claim construction. See MPEP 2111.02 The claimed functions may result in the purpose or intended use of the claimed invention, but a combination of prior art that teaches the claimed functions and claimed limitations does not have to teach the purposes or intended uses cited in the preamble in order to teach the broadest reasonable interpretation of the claims. Whether or not the prior art system and method cited to address the claimed functions achieves the intended use does not distinguish the claimed invention from prior art that discloses all the structural limitations and is capable of performing the recited functions. Nonetheless, the Examiner notes the limitations will be addressed by prior art in addressing the subsequent limitations.
Additionally, regarding contingent limitations, for example, claim 9 comprises: “determining whether the received serial number has been assigned to a product having the same product application code as the first product and, if so, providing access to information identifying a manufacturer of the first product.” Claim 9 may be interpreted as comprising a contingent limitation, wherein the function of, “providing access to information identifying a manufacturer of the first product,” is based on the condition precedent in the language of, “determining whether the received serial number has been assigned to a product having the same product application code as the first product and, 
if so.” The discussion of independent claim 9 applies to substantially similar limitations of independent claims 10 and 11 (i.e., “providing access to information about the first product if the second serial number and the second product application are the same as the first serial number and the first product application,”) and corresponding dependent claims, as well. The Examiner interprets functions claimed as being performed if a condition(s) precedent is(are) met as comprising contingent limitations.
	The Examiner notes a claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim (See MPEP 2114). Additionally, claim scope is not limited by language that suggests or makes optional, but does not require a function to be performed. An intended use, and nonfunctional descriptive material, may be interpreted as not being material to patentability. For example, an intended use or nonfunctional descriptive material may simply convey meaning to the human reader rather than establishing a functional relationship (See MPEP 2111.02, MPEP 2111.04, MPEP 2111.05, MPEP 2114). Additionally, the broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met, and the broadest reasonable interpretation of a system claim requires structure for performing the function should the condition occur,” (See MPEP 2111.04, MPEP 2143.03). While nonfunctional descriptive material, an intended use, contingent limitations, and repetition of claimed functions may have little, if any, patentable weight, nonfunctional descriptive material, an intended use, and contingent limitations (See MPEP 2111, MPEP 2112, MPEP 2114, MPEP 2143, MPEP 2144, MPEP 2173) may be addressed by prior art in the 35 USC 103 section in the interest of compact prosecution. 
	

	Regarding independent claim 9, from which claim 2 is dependent:
	Brookings — which is directed to establishing a national unique device identification system to adequately identify medical devices through their distribution and use —discloses:
	(claim 9) A method for providing access to information about a product, 
	[The U.S. Food and Drug Administration (FDA) is establishing a national unique device identification system to adequately identify medical devices through their distribution and use (pg. 5 col. 1); directing FDA to create a unique device identification system that would enable tracking and identification of medical devices…
establishing a unique device identification system, taking into account patient access...to include medical devices (pg. 8)] The Examiner interprets the disclosure above as teaching or suggesting A method for providing access to information about a product. Additionally, the Examiner notes the disclosure of Brookings corresponds to the disclosure of Applicant’s specification, which notes that the FDA established a system to identify and track medical devices at any stage of their distribution, sale, and use (see Applicant specification at 0003; see also 0004) and notes an embodiment of the disclosed invention comprises obtaining information from the GUDID database  based on a user entering a product code or identifier (see Applicant specification at 0014, Fig. 1; see also claim 6, claim 7)
	Brookings further discloses:
comprising: […] a serial number of a first product and a first product application code for the first product, wherein the first product application code identifies a 5specific application for the first product; 
[UDI is an alphanumeric code that is composed of... the conditional variable Production Identifier (PI) that that identifies one or more of the following when included on the label of a device: serial number of a specific device... and the distinct identification code...for a...product regulated as a device (pg. 73, Appendix A); current identification standards for medical devices may encompass classes of medical devices in one code (pg. 18); categorization of codes by device type and brands (pgs. 18, 48, 49)] As described by Brookings, a unique device identifier (UDI) may comprise a serial number of a device and a code, wherein the code may be associated with the class of device or the code may be associated with the categorization of device type. While the Examiner notes the class of device and the categorization of device type may be interpreted as identifying a specific application for the product, in order to expedite compact prosecution, the Examiner notes Brookings does not appear to explicitly describe the identification code encompassing classes of medical devices and categorization of codes by device type and brands as codes identifying a specific application of the product.
Particularly regarding the aspect of receiving, while the disclosure above teaches or suggests receiving a serial number of a first product and a first product application code for the first product, Brookings further discloses:
receiving a serial number of a first product and a first product application code for the first product,
[In an optimal scenario, simultaneous perusal of each specific strategy would aid in the capture and utilization of UDIs across the total breadth of the nation’s health care system. This framework is depicted in Figure 2 on the next page.  (pg. 27; see also pg. 5 col. 1, pgs. 14, 16, 20, 28, 34, 72, Fig. 8)] The Examiner interprets the disclosure as related to the capture and utilization of UDIs as corresponding to receiving a serial number of a first product and a first product application code for the first product.
determining whether the received serial number has been assigned to a product having the same product application code as the first product and, if so, providing access to information identifying a manufacturer of the first product.  
NOTE: As discussed above, the limitation above is interpreted as a contingent limitation. The broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met, and the broadest reasonable interpretation of a system claim requires structure for performing the function should the condition occur,” (See MPEP 2111.04, MPEP 2143.03).
	
	Brookings further discloses:
	[the recording, storage, and retrieval of UDIs could increase the ability of patients...to utilize UDIs to access publically available information specific to their devices (pg. 14 – Patient Access to Device Information and Shared Decision-Making); validating the [UDI] against a database (GUDID) in real or near-real time as part of the input validation process (pg. 40; see also pg. 25); assess the validity and utility of data...using the UDI (pg. 75 (pg. 75); matching a medical device and its UDI (pg. 65); UDI could serve as a component to verification standards by establishing crosslinks with the GUDID and manufacturer databases for device authentication (pg. 25; pg. 57); integration of UDIs at provider sites (pg. 12)]  The Examiner interprets the disclosure as related to: utilizing UDIs to access publically available information specific to their devices; validating the [UDI] against a database (GUDID) in real or near-real time as part of the input validation process; matching a medical device and its UDI; the UDI could serve as a component to verification standards by establishing crosslinks with the GUDID and manufacturer databases for device authentication; and integration of UDIs at provider sites as teaching or suggesting determining whether the received serial number has been assigned to a product having the same product application code as the first product and, if so, providing access to information identifying a manufacturer of the first product.  
	Additionally, see below for additional details regarding the disclosure of Brookings in the context of the instant claims:
	Brookings further discloses:
	[Recognizing the need for need for better post market surveillance and patient access to device-specific information...directing FDA to create a unique device identification system that would enable tracking and identification of medical devices…establishing a unique device identification system, taking into account patient access and to expand the extant post market risk and data analysis system for drugs (i.e., the Sentinel System) to include medical devices (pg. 8); implementers should consider validating the DI against a database (GUDID) in real or near-real time as part of the input validation process (pg. 40); assess the validity and utility of data obtained from an electronic health record (HER) system in post-market surveillance using the UDI (pg. 75); implementation and electronic capture of UDIs would support cross-collaboration between different departments in provider organizations (i.e., clinical, materials management, and billing) surrounding use of devices and device data (pg. 35); Establishing these networked and interoperable systems requires a system for classifying and identifying specific medical devices and their attributes. UDIs could serve as a standard identification system for each unique medical device that interacts with medical device delivery operations or services. IoT technology is expected to exponentially increase the amount of data available to store and analyze. Structuring this data using UDIs as a key identifier could simplify how medical devices are integrated into IoT systems (pg. 25); Improvements to the delivery of care to patients and strategic decision-making will rest on the ability of provider systems to link the flow of medical devices with their data from the supply chain through clinical and revenue-cycle operations (pg. 32; see also pgs. 32-33 discussing the Lack of Device Transparency in the Supply Chain); assist manufacturers and the FDA in managing recalls since they can most efficiently reach affected patients due to the personal information already present on the claims form and their ability to track patients even if they change providers (pg. 51)] 
NOTE: The Examiner notes the disclosure of Brookings as related to validating the identifier against the GUDID database and providing information based on a serial number and a product application code is substantially similar to the disclosure of an exemplary embodiment described by the instant specification, which states (emphasis added), “The U.S. Food and Drug Administration ("FDA") established a system to identify and track medical devices at any stage of their distribution, sale, and use. Manufacturers ("labelers") acquire a unique device identifier ("UDI") for each device and provide a label for each device, the label including the UDI. Information about each device, including its UDI, is also entered into an FDA database, the Global Unique Device Identification Database ("GUDID"). The GUDID is publically accessible, allowing anyone to find information about a device (instant specification at 0003), and substantially similar to the exemplary embodiment described by the instant specification for determining whether an identifier identifying a single unit of the product is valid and identifying and providing information associated with the identifier, if so, wherein the specification states, “a trusted data base, such as GUDID, is accessed to find the manufacturer and model for the two devices and to confirm that the UDIs are valid for the information taken from the physical devices,” (instant specification at 0019). See also the discussion of claim interpretation in the rejections under 35 USC 112(b) as related to the disclosure of the instant specification. As such, as in the disclosure of Brookings, the instant specification describes using the system established by the FDA to determine if the identifier comprising a serial number and associated product code is valid and to provide information associated with a valid identifier. 
	
	As discussed above, while the Examiner notes the class of device and the categorization of device type may be interpreted as identifying a specific application for the product, in order to expedite compact prosecution, the Examiner notes Brookings does not appear to explicitly describe the identification code encompassing classes of medical devices and categorization of codes by device type and brands as codes identifying a specific application of the product.
However, the Examiner introduces Medical Device Classification Product Codes to more explicitly address the limitations in the context of receiving a product application code, wherein the product application code identifies a specific application for the product.
	Medical Device Classification Product Codes — which is directed to how device product codes are used in a variety of FDA program areas to regulate and track medical devices — discloses (note, while additional limitation elements and prior art disclosure are provided, the portion in italics is what has not explicitly been addressed):
	receiving a serial number of a first product and a first product application code for the first product, wherein the first product application code identifies a 5specific application for the first product; 
	[This document describes how device product codes are used in a variety of FDA program areas to regulate and track medical devices (pg. 3); Classification – Product codes are assigned within established classification regulations as described in 21 CFR Part 860 (pg. 5, 2.A.); Assignment – The reviewer will assign a classification product code based on the regulation (if relevant) or the device intended use, indications for use or technology. The most common method of assignment is to use an existing product code from the product code database. A device will be assigned an existing classification product code when it has the same intended use, indications for use, and relies on technology that does not raise new safety and effectiveness questions. However, if the proposed device differs significantly from the predicate device with respect to technology, intended use or indications for use or is found not substantially equivalent (NSE), a new product code should be assigned. (pg. 5, 2.C.; see also pg. 6, 2.D.)] The disclosure describes assigning product codes within established regulations provided by the FDA, and assigning a classification product code based on the intended use of a device. The Examiner interprets a classification product code being assigned based on the intended use as corresponding to the application product code identifying the specific application for the product.
 	Brookings teaches establishing a national unique device identification system to adequately identify medical devices through their distribution and use. Medical Device Classification Product Codes teaches how device product codes are used in a variety of FDA program areas to regulate and track medical devices. As such, each of the cited prior art are in the field of Applicant’s endeavor and/or are reasonably pertinent to the particular problem with which Applicant was concerned.
	The difference between Medical Device Classification Product Codes and Brookings is that Medical Device Classification Product Codes discloses assigning a classification product code based on the intended use of the device.
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the feature of assigning a classification product code based on the intended use of the device (as taught by Medical Device Classification Product Codes) with establishing a national unique device identification system to adequately identify medical devices through their distribution and use (as taught by Brookings) in order to assist in accurate identification and tracking of current medical devices and to allow for tracking of and easy reference to predicate device types (Medical Device Classification Product Codes pg. 3).

	Regarding claim 10, the Examiner notes the limitations of claim 10 are substantially similar to the limitations of claim 9. While the discussion of prior art addressing the limitations of claim 9 applies here, as well, the Examiner provides the discussion below to explicitly address the limitations as related to minor variations in claim language.
Brookings — which is directed to establishing a national unique device identification system to adequately identify medical devices through their distribution and use —discloses:
A method for providing products, comprising: labeling a first product with a first serial number and a first product application code, wherein: the first serial number is assigned to the first 5product; the first product description comprises the first product application code; and the product application code represents a specific application for the first product; 
[a national unique device identification system to adequately identify medical devices through their distribution and use...the label of most devices will include a unique device identifier (UDI) (pg. 6 col. 1; see also pg. 10 II. UDI Final Rule); UDI is an alphanumeric code that is composed of... serial number of a specific device... and the distinct identification code...for a...product regulated as a device (pg. 73, Appendix A);device labelers must submit data on the DI [Device Identifier] portion of the UDI and a standard set of basic identifying elements for the device to…the GUDID database…The GUDID is designed to be a publicly accessible reference catalogue of device information for every device with an identifier, with data intended to be searched, downloaded, and used by all stakeholders in the ecosystem (pg. 10 II. UDI Final Rule); the item master may need to be augmented with supplemental information from catalogs and other manufacturer materials, as well as with additional information such as supplemental attributes and recall information (pg. 39); current identification standards for medical devices may encompass classes of medical devices in one code (pg. 18); categorization of codes by device type and brands (pg. 18, 48, pg. 49)] As described by Brookings, a label may include unique device identifier (UDI), which may comprise a serial number of a device and a code, wherein the code may be associated with the class of device or the code may be associated with the categorization of device type, and the item master may comprise the UDI and a standard set of basic identifying elements for the device, as well as with additional information such as supplemental attributes and recall information. While the Examiner notes the class of device and the categorization of device type may be interpreted as identifying a specific application for the product, in order to expedite compact prosecution, the Examiner notes Brookings does not appear to explicitly describe the identification code encompassing classes of medical devices and categorization of codes by device type and brands as codes representing a specific application for the product.
Regarding the remaining limitations of claim 10 of: 
10receiving a second serial number for a second product and receiving a second product application code for the second product; 
providing access to information about the first product 
if the second serial number and the second product application are the same as the first serial number and the first product application.  
	While the limitations of claim 10 are directed to a second serial number, a second product, a second product application code, etc., the Examiner notes the limitations are addressed by addressing the substantially similar limitations of claim 9 of:
	receiving a serial number of a first product and a first product application code for the first product, wherein the first product application code identifies a 5specific application for the first product; 
determining whether the received serial number has been assigned to a product having the same product application code as the first product and, if so, providing access to information identifying a manufacturer of the first product.  
	The combination of Brookings and Medical Device Classification Product Codes teaches the limitations of claim 9.
	The Examiner notes the limitations are recited in a manner in which the motivation and rationale discussed in claim 9 to combine Brookings and Medical Device Classification Product Codes applies here, as well.

Claims 2, 4-6, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over The Brookings Institution, Unique Device Identifiers (UDIs): A Roadmap for Effective Implementation, December 2014 (hereafter Brookings”), in view of U.S. Dept. of Health and Human Services - Food and Drug Administration, Medical Device Classification Product Codes Guidance for Industry and Food and Drug Administration Staff, FDA, April 11, 2013 (hereafter “Medical Device Classification Product Codes”), and further in view of Lapstun, US Patent Application Publication 20070022045 (hereafter “Lapstun”).

Regarding claim 2, The method of claim 9, 
The combination of Brookings and Medical Device Classification Product Codes teaches the limitations of claim 9.
	Brookings further discloses (note the portion in italics is the additional limitations added to restrict the scope of claim 9):
wherein providing access to information further comprises [linking] a website of the manufacturer on which information about the first product is available.  
	While Brookings teaches the use of web-based cloud architectures, application programming interfaces (APIs) to assimilate different types of information and link the relevant information together for patient use (pg. 40, 60, 65), and integration of UDIs at provider sites (pg. 12; see also pgs. 6, 59, 63, 65, 66, 68), [integration of UDIs at provider sites and using APIs to link the relevant information together for patient use] Brookings does not appear to explicitly recite providing a link to a web page.	
	However, Lapstun further discloses (note the portion in italics is what has not been explicitly addressed):
	providing a link to a page of a website of the manufacturer on which information about the first product is available.  
	[a sensing device in the form of a Netpage pen or Hyperlabel reader 101, which interacts with the coded data on a printed Hyperlabel document 1, such as a security document, label, product packaging or the like (0396); A distinctive and unique feature of Hyperlabel technology is that Hyperlabels provide the opportunity to design packaging labels as interactive “Web pages” --and thus make it possible for a whole new range of product-linked customer services to be introduced by the pharmaceutical industry (0796); product graphics can be added to labels to indicate interactive areas and prompting customers to write or click using a Netpage pen. A digital Netpage pen can identify the x-y position on a label, and enable a link to be established between the information on the label, and a Web page on a server (0797)] As described by Lapstun, packaging labels may comprise a printed Hyperlabel, providing the opportunity to design packaging labels as interactive “Web pages,” wherein product graphics may be added to labels, wherein customers may be prompted to click interactive label areas and enable a link to be established between the information on the label, and a Web page on a server. The Examiner interprets the disclosure as related to as corresponding to providing a link to a page of a website.
	Brookings teaches establishing a national unique device identification system to adequately identify medical devices through their distribution and use. Medical Device Classification Product Codes teaches how device product codes are used in a variety of FDA program areas to regulate and track medical devices. Lapstan teaches a method of transacting objects. As such, each of the cited prior art are in the field of Applicant’s endeavor and/or are reasonably pertinent to the particular problem with which Applicant was concerned.	
	The difference between Lapstan and the combination of Brookings and Medical Device Classification Product Codes is that Lapstun teaches: designing package labels as interactive web pages; product graphics can be added to labels to indicate interactive areas and prompting customers to write or click using a Netpage pen; and enabling a link to be established between the information on the label, and a Web page on a server.
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the features of: designing package labels as interactive web pages; product graphics can be added to labels to indicate interactive areas and prompting customers to write or click using a Netpage pen; and enabling a link to be established between the information on the label, and a Web page on a server (as taught by Lapstan) and the feature of assigning a classification product code based on the intended use of the device (as taught by Medical Device Classification Product Codes)with establishing a national unique device identification system to adequately identify medical devices through their distribution and use (as taught by Brookings) in order to provide an object comprising first coded data disposed on or in a surface thereof and an identifier, said identifier identifying a unique identity of the object (Lapstan 0076), provide a system for authenticating an object comprising an identifier (Lapstan 0226), offer customers additional information on drug use, risks, and advice on potential interactions between drugs (Lapstun 0797), provide an opportunity for customers to register for participation in new drug trials, to enter promotions, to participate in Web chat sessions, or to receive `free` samples (Lapstun 0798), customize web pages based on customer profiles, local area health data, or by using a range of product supply chain data such as geographic location (Lapstun 0798), make it possible for the pharmaceutical industry to extend the use of product labels and packaging to increase brand strength, and to establish closer links with customers (Lapstun 0799) so that the customer can become an integral part of the product supply chain, and supply chain data can be integrated with customer relationship management (CRM) or healthcare databases to improve the overall efficiency and level of service offered to customers (Lapstun 0799).

	Regarding claim 11, the Examiner notes the limitations of claim 11 are substantially similar to the limitations of claim 9 and claim 10, wherein claim 11 includes the additional elements of A system…comprising: a processor; a memory storing instructions executable by the processor. 
The combination of Brookings and Medical Device Classification Product Codes teaches the limitations of claim 9 and claim 10.
	The Examiner notes Brookings and Medical Device Classification Product Codes are Non-Patent Literature, and the combination of Brookings and Medical Device Classification Product Codes does not appear to explicitly recite A system…comprising: a processor; a memory storing instructions executable by the processor.
	However, Lapstun further discloses (note the portion in italics is what has not been explicitly addressed):
	A system…comprising: a processor; a memory storing instructions executable by the processor.
	[a system for interacting with an object, said system comprising: an object comprising first coded data disposed on or in a surface thereof and an RFID tag... said RFID tag identifying a unique identity of the object; and a data reader comprising: an optical sensor for sensing at least some of the first coded data; an RFID transceiver for sensing the RFID tag; a processor for generating indicating data using the sensed coded data and the sensed RFID tag, said indicating data identifying...a unique identity of the object; and means for communicating the indicating data to a computer system (0120-0126, Fig. 3, Figs. 44-47; see also 0150, 0159, 0816); FIG. 68 shows a consumer product item with Hyperlabel tags and a separate barcode identifier (0387, Fig. 68); Hyperlabel tags are printed over substantially an entire surface, such as a security document, bank note, or pharmaceutical packaging, using infrared (IR) ink (0392)] The disclosure of Lapstan describes a system comprising a processor; a memory storing instructions executable by the processor, as well as labeling products (i.e., Hyperlabel tags are printed over substantially an entire surface, such as a security document, bank note, or pharmaceutical packaging).
	Additionally, see below for additional details regarding the disclosure of Lapstun in the context of the instant claims:
	Specifically regarding the disclosure of Lapstun as related to labeling products in the context of the instant claim limitations, Lapstun further discloses (note, while additional limitation elements and prior art disclosure are provided, the portion in italics is what has not explicitly been addressed):
	labeling a first product with a first serial number and a first product application code, [wherein: the first serial number is assigned to a description of the first product; the first product description comprises the first product application code; and the product application code represents a description of a specific application for the first product];
	[Hyperlabel tags are printed over substantially an entire surface, such as a security document, bank note, or pharmaceutical packaging, using infrared (IR) ink (0392); an object comprising first coded data disposed on or in a surface thereof and an identifier... said identifier identifying a unique identity of the object (0076); Optionally, the identifier identifies a serial number (0078); a product's unique item ID may be seen as a special kind of unique object ID. The Electronic Product Code (EPC) is one emerging standard for an item ID. An item ID typically consists of a product ID and a serial number. The product ID identifies a class of product, while the serial number identifies a particular instance of that class, i.e. an individual product item. The product ID in turn typically consists of a manufacturer number and a product class number (0781, Figs. 49-52)] The Examiner interprets the product class number as an application code. The Examiner interprets the disclosure of Lapstun as related to: Hyperlabel tags printed over substantially an entire surface, such as pharmaceutical packaging; an object comprising first coded data disposed on or in a surface thereof and an identifier... said identifier identifying a unique identity of the object; the identifier identifies a serial number; an item ID consisting of a product ID and a serial number; the product ID identifying a class of product, while the serial number identifies a particular instance of that class, i.e. an individual product item; and the product ID typically consisting of a manufacturer number and a product class number as teaching or suggesting labeling a first product with a first serial number and a first product application code [wherein: the first serial number is assigned to a description of the first product; the first product description comprises the first product application code; and the product application code represents a description of a specific application for the first product].	
	Brookings teaches establishing a national unique device identification system to adequately identify medical devices through their distribution and use. Medical Device Classification Product Codes teaches how device product codes are used in a variety of FDA program areas to regulate and track medical devices. Lapstan teaches a method of transacting objects. As such, each of the cited prior art are in the field of Applicant’s endeavor and/or are reasonably pertinent to the particular problem with which Applicant was concerned.
	The difference between Lapstan and the combination of Brookings and Medical Device Classification Product Codes is that Lapstun discloses a system for providing products, comprising: a processor; a memory storing instructions executable by the processor; a method and system for labeling a first product with a first serial number and a first product application code.
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the features of: a system for providing products, comprising: a processor; a memory storing instructions executable by the processor; a method and system for labeling a first product with a first serial number and a first product application code (as taught by Lapstan) and the feature of assigning a classification product code based on the intended use of the device (as taught by Medical Device Classification Product Codes)with establishing a national unique device identification system to adequately identify medical devices through their distribution and use (as taught by Brookings) in order to provide an object comprising first coded data disposed on or in a surface thereof and an identifier, said identifier identifying a unique identity of the object (Lapstan 0076), provide a system for authenticating an object comprising an identifier (Lapstan 0226), offer customers additional information on drug use, risks, and advice on potential interactions between drugs (Lapstun 0797), provide an opportunity for customers to register for participation in new drug trials, to enter promotions, to participate in Web chat sessions, or to receive `free` samples (Lapstun 0798), customize web pages based on customer profiles, local area health data, or by using a range of product supply chain data such as geographic location (Lapstun 0798), make it possible for the pharmaceutical industry to extend the use of product labels and packaging to increase brand strength, and to establish closer links with customers (Lapstun 0799) so that the customer can become an integral part of the product supply chain, and supply chain data can be integrated with customer relationship management (CRM) or healthcare databases to improve the overall efficiency and level of service offered to customers (Lapstun 0799).

	Regarding claim 4, The system of claim 11, 
	The combination of Brookings, Medical Device Classification Product Codes, and Lapstun teaches the limitations of claim 11, which comprises a memory storing instructions executable by the processor.
	Regarding the remaining limitations claim 4 of:
	wherein the memory stores further instructions for sending to the user a link to a page of a manufacturer's website 	on which information about the second product is 5available.
	The Examiner notes the limitations of claim 4 are substantially similar to the limitations of claim 2 of: wherein providing access to information further comprises providing a link to a page of a website of the manufacturer on which information about the first product is available. 
	The combination of Brookings, Medical Device Classification Product Codes, and Lapstun teaches the limitations of claim 2. 
	The Examiner interprets providing a link as corresponding to sending to the user a link. The discussion of the disclosure of the combination of Brookings, Medical Device Classification Product Codes, and Lapstun in addressing the limitations of claim 2 applies here, as well. As such, the Examiner interprets the disclosure of the combination of Brookings, Medical Device Classification Product Codes, and Lapstun in addressing the limitations of claim 2 as teaching or suggesting the limitations of claim 4.  

	Regarding claim 5, The system of claim 11, 
	The combination of Brookings and Lapstun teaches the limitations of claim 11.
	Brookings further discloses:
	further comprising: a first interconnection with a U.S. Food and Drug Administration (FDA) website through which the user enters the second product 5application code; an output module through which the user is provided access to the information; and a second interconnection between the output module and the FDA website through which the user receives the information.  
	[a Web-based system that facilitates the secure transmission of adverse event data from participating facilities to the FDA (pg. 17); Consumer medical application developers should work in collaboration with patients, patient advocacy groups, and FDA to integrate UDIs into their web resources and applications (pg. 6; see also pg. 28, 40, 59, 60, 61, 66, 68, 74); The open FDA Initiative by the FDA has been a landmark development in response for calls to increase medical product information transparency. Through open FDA, there is now broader access to FDA raw datasets, open APIs, and relevant documentation to inform the HIT developer community. Recently FDA announced the addition of its Recall Enterprise System (RES) to the open FDA Initiative through the release of a publicly available API. This API will allow developers to access numerous recall reports on drugs, medical devices and food. Recall reports detail the reason for voluntary and FDA-directed recalls and relevant product information. By publishing this API, there exists a powerful opportunity for developers of patient tools to link recall data with PHR information (pg. 65; see also pg. 68)]	

	Regarding claim 6, The system of claim 11, 
	The combination of Brookings and Lapstun teaches the limitations of claim 11.
	Brookings further discloses:
	wherein the system is integrated into an FDA system.  
	[Consumer medical application developers should work in collaboration with patients, patient advocacy groups, and FDA to integrate UDIs into their web resources and applications (pg. 6; see also pg. 28, 40, 59, 60, 61, 66, 68, 74); The open FDA Initiative by the FDA has been a landmark development in response for calls to increase medical product information transparency. Through open FDA, there is now broader access to FDA raw datasets, open APIs, and relevant documentation to inform the HIT developer community. Recently FDA announced the addition of its Recall Enterprise System (RES) to the open FDA Initiative through the release of a publicly available API. This API will allow developers to access numerous recall reports on drugs, medical devices and food. Recall reports detail the reason for voluntary and FDA-directed recalls and relevant product information. By publishing this API, there exists a powerful opportunity for developers of patient tools to link recall data with PHR information (pg. 65; see also pg. 68)] The Examiner interprets the disclosure as teaching or suggesting the system being integrated into an FDA system.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LANCE WILLIAM WHITE whose telephone number is (469)295-9109. The examiner can normally be reached Monday-Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sarah Monfeldt can be reached on 571-270-1833. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/L.W.W./Examiner, Art Unit 3689      
/SARAH M MONFELDT/Supervisory Patent Examiner, Art Unit 3689